Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22nd, 2022 has been entered.
By the amendment claims 1-5, 8-9, 11-14 and 16-25 are pending with claims 1, 5, 8-9, 20-21, and 23 being amended with claim 25 being added. The applicant’s amendments have overcome the 35 USC 112 rejections and claim objections outlined in the previous Office action.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 is rendered indefinite for reciting “wherein a hydraulic cylinder, screw jack, or other device is configured to produce the linear movement.” The term “other device” is unclear. It is unclear what devices are included or excluded from this limitation. The claim will be treated as if the term “other device” were removed.    
Claim Rejections - 35 USC § 103
	Examiner’s note: Claims have been presented in order of dependency 

Claims 1-5, 8-9, 11-14, and 16-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhei-Nejad (US 6382427), hereafter Nakhei and further in view of Russel (US 3306440).

With regards to claim 1, Nakhei discloses a classifier for classifying material (Abstract), the classifier comprising: a feed conveyor (14) configured to carry the material to be classified, the feed conveyor having a rear end for receiving the material and a front end for delivering the material (Fig. 1 ends not labeled); a classifier drum (12), opposite the front end of the feed conveyor, configured to receive the material supplied by the feed conveyor to classify said material on a surface of the classifier drum onto the front side and rear side of the classifier drum (Col. 3, L13-15); and means for adjusting the height and distance of the front end of the feed conveyor in relation to the classifier drum (Col. 3, L43-46), a linear movement along all said slide guides being producible by affecting either the rear end or front end of the feed conveyor (Col. 4, L28-30), wherein the classifier is configured to classify the material's mixture (Abstract) an intersecting point of the falling material curve and the surface of the classifier drum being adjustable (Col. 3, L33-41)
Nakhei does not directly disclose wherein the means for adjusting the height and distance of the front end of the feed conveyor in relation to the classifier drum comprises: horizontal slide guides on both sides of the rear end of the feed conveyor and configured to enable moving the rear end of the feed conveyor in a horizontal direction; and slide guides on both sides of the front end of the feed conveyor oriented obliquely upwards and configured to enable moving the front end of the feed conveyor upwards in relation to the classifier drum. However, Nakhei discloses a single slide guide (horizontal track 32) on the rear end of the feed conveyor configured to enable moving the rear end of the feed conveyor in a horizontal direction (Col. 3, L43-46); and a single slide guide (guiderail 38) on the front end of the feed conveyor configured to enable moving the front end of the feed conveyor upwards in relation to the classifier drum (Col. 4, L28-30). It would have been obvious to a person with ordinary skill in the art to add another slide guide in order to increase the stability of the conveyor while the conveyor is being moved (MPEP 2144.04.VI.B).
Nakhei does not disclose that the classifier is a wind classifier comprising blower nozzles positioned between the feed conveyor and classifier drum configured to blow air from below the feed conveyor obliquely upwards over the classifier drum, the classification of the material's mixture being determined by a ratio between a force caused by air flow directed to the material and a weight of the material,
However, Russel discloses a wind classifier (Col. 1, L18-21) comprising blower nozzles (fan 42) positioned between the feed conveyor and classifier drum configured to blow air from below the feed conveyor obliquely upwards over the classifier drum (Col. 1, L60-63), the classification of the material's mixture being determined by a ratio between a force caused by air flow directed to the material and a weight of the material (Col. 2, L9-22). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add blower nozzles as disclosed by Russel to the classifier as disclosed by Nakhei in order to increase the efficiency of the device. 

With regards to claim 11, Nakhei and Russel disclose all the elements of claim 1 as outlined above. Nakhei further discloses wherein the feed conveyor is a belt conveyor (Col. 4, L40-41).

With regards to claim 12, Nakhei and Russel disclose all the elements of claims 1 as outlined above. Nakhei does not directly disclose wherein the slide guides of the front end of the feed conveyor are circular arcs coaxial with the center point of the classifier drum. However absent criticality of a particular configuration, shape is concerned to be a design choice and therefore not given any patentable weight. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate profile based on project parameters, such as space and cost limitations. (MPEP 2144.04.IV.A).

With regards to claim 13, Nakhei and Russel disclose all the elements of claim 1 as outlined above. Nakhei further discloses wherein a hydraulic cylinder, screw jack, or other device (screwrod 36) is configured to produce the linear movement.  


With regards to claim 2, Nakhei and Russel disclose all the elements of claim 1 as outlined above. Nakhei further discloses wherein the linear movement is producible by at least one actuator (screwrod 36) connected to the feed conveyor for simultaneous moving of the feed conveyor in the direction of both said slide guides (Col. 4, L28-30).

With regards to claim 16, Nakhei and Russel disclose all the elements of claim 2 as outlined above. Nakhei does not directly disclose wherein an actuator is connected to the front end of the feed conveyor on both sides of said feed conveyor and in an obliquely upward direction.  However, Nakhei discloses wherein an actuator (screwrod 36) is configured to produce the linear movement and is connected rigidly to the end of the rear end feed conveyor (Fig. 3). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the actuator disclosed by Nakhei to the front end of the conveyor to reduce the footprint of the device (MPEP 2144.04.VI.C). Additionally, it would have been obvious to add a second actuator to increase the stability of the conveyor while the conveyor is being moved (MPEP 2144.04.VI.B).

With regards to claims 4-5, and 20, Nakhei and Russel disclose all the elements of claim 16 as outlined above. Nakhei does not directly disclose the actuators are connected to the front end of the feed conveyor above the feed conveyor wherein the actuators are suspended above the wind classifier. 
However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the actuators disclosed by Nakhei above front end of the conveyor order to reduce the footprint of the device.


With regards to claim 17, Nakhei and Russel disclose all the elements of claim 2 as outlined above. Nakhei does not directly disclose an actuator is connected to the front end of the feed conveyor below the feed conveyor. However, Nakhei discloses that an actuator is connected to the rear end of the feed conveyor below the feed conveyor (Fig. 3). It is considered to be within the skill of a person with ordinary skill in the art to rearrange parts without affecting the function of the part (MPEP 2144.04.VI.C).Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the actuator disclosed by Nakhei to below the front end of the conveyor in order to protect the actuator from debris, thus extending the life of the actuator and reducing costs.

With regards to claim 18, Nakhei and Russel disclose all the elements of claim 2 as outlined above. Nakhei further discloses wherein an actuator is connected to the rear end of the feed in the horizontal direction (Fig. 3).

With regards to claim 19, Nakhei and Russel disclose all the elements of claim 2 as outlined above. Nakhei further discloses wherein an actuator is connected to the rear end of the feed in the horizontal direction and below said feed conveyor (Fig. 3).

With regards to claim 25, Nakhei and Russel disclose all the elements of claim 2 as outlined above. Nakhei further discloses wherein the actuators are connected to the rear end of the feed conveyor (Fig.3).  Nakhei does not directly disclose wherein the actuators are positioned above the feed conveyor and connected to the rear end of the feed conveyor. It is considered to be within the skill of a person with ordinary skill in the art to rearrange parts without affecting the function of the part (MPEP 2144.04.VI.C). Therefor it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to move the actuators disclosed by Nakhei above the rear end of the conveyor order to reduce the footprint of the device.

With regards to claim 3, Nakhei and Russel disclose all the elements of claim 1 as outlined above. Nakhei does not directly disclose wherein the slide guides of the rear end and front end of the feed conveyor comprise C-shaped profiles on both sides of the feed conveyor, at its rear end and front end.  However absent criticality of a particular configuration, shape is considered to be a design choice and therefore not given any patentable weight. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate shape based on project parameters, such as space and cost limitations (MPEP 2144.04.IV.A).

With regards to claim 22, Nakhei and Russel disclose all the elements of claim 3 as outlined above. Nakhei does not directly disclose wherein actuators are configured to produce the linear movement and are connected rigidly to the front end of the feed conveyor. However, Nakhei discloses wherein an actuator (screwrod 36) is configured to produce the linear movement and is connected rigidly to the end of the rear end feed conveyor (Fig. 3).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a second actuator to increase the stability of the conveyor while the conveyor is being moved (MPEP 2144.04.VI.B). It would also have been obvious to move the actuator disclosed by Nakhei to the front end of the conveyor to reduce the footprint of the device (MPEP 2144.04.VI.C).
Claims 8-9, 14, 21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhei and Russel as has outlined above, and further in view of Miller et al. (US 8307987), hereafter Miller.  

With regards to claims 8-9, 21 and 23-24, Nakhei and Russel disclose all the different spatial configurations of the actuators as outlined above. Nakhei and Russel do not disclose wherein the actuators are configured to act as the slide guides. 
However, Miller discloses an actuator (piston 333) as a structural component of a conveyor support (leg 332). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to configure the actuators disclosed by Nakhei in the manner disclosed by Miller in order to reduce costs by not having to include separate slide guides.

With regards to claim 14, Nakhei and Russel disclose all the elements of claim 1 as outlined above. Nakhei and Russel not disclose wherein the wind classifier additionally comprises conveyors below the classifier drum to remove the classified material fractions from the wind classifier.
However, Miller discloses wherein the wind classifier additionally comprises conveyors (322,
324) below the classifier drum to remove the classified material fractions from the wind classifier. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the conveyors disclosed by Miller to the classifier disclosed by Nakhei to increase the efficiency of the device by automatically transporting the materials away from the device allowing for continuous operation.

Response to Arguments 
	The applicant’s arguments with regards to the combination of Nakhei and Miller are not persuasive. The feed conveyor of Nakhei is altered by Miller. The applicant’s arguments with regard to Nakhei not adjusting an intersection point between the material and the drum is not persuasive. As outlined above Nakhei does move the conveyor to adjust the intersection point to make sure the material (pistachios) are classified properly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.B./Examiner, Art Unit 3653                                                               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653